                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BAPA BROOKLYN 2004, LLC,                     §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §           Civil Action No. 3:19-CV-2006-N
                                             §
WILMINGTON SAVINGS FUND                      §
SOCIETY, FSB,                                §
                                             §
       Defendant.                            §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Defendant Wilmington Savings Fund Society, FSB’s

(“Wilmington”) Rule 12(b)(6) motion to dismiss [3]. For the reasons below, the Court

grants Wilmington’s motion.

                               I. ORIGIN OF THE DISPUTE

       This dispute centers on mortgaged property in Dallas owned by Plaintiff BAPA

Brooklyn 2004, LLC (“Brooklyn”). Notice Removal Ex. B-1, Original Pet. 7–8 [1.1].

Wilmington, a national banking association, holds Brooklyn’s mortgage. Id. Due to

Brooklyn’s alleged default on its loan, Wilmington sought to foreclose on the property

multiple times. Def.’s Brief Support Mot. Dismiss 1 [4]. Brooklyn brought two actions in

state court prior to this suit to prevent the foreclosure attempts. Id. Both of those suits

were dismissed. Id.

       After Wilmington again attempted to sell the property in foreclosure proceedings,

Brooklyn filed this suit in state court, alleging Wilmington breached its contract by failing


ORDER – PAGE 1
to give the notice of default and opportunity to cure required by the security documents.

Notice Removal Ex. B-1, Original Pet. 7–8 [1.1]. Wilmington filed this motion to dismiss,

arguing that res judicata bars Brooklyn’s claims.

                                   II. LEGAL STANDARDS

                            A. Rule 12(b)(6) Motion to Dismiss

       When ruling on a Rule 12(b)(6) motion to dismiss, a court must determine whether

the plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of Marshall,

42 F.3d 925, 931 (5th Cir. 1995). A viable complaint must include “enough facts to state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). To meet this standard, a plaintiff must “plead[ ] factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Courts “may take into account

documents incorporated into the complaint by reference or integral to the claim, items

subject to judicial notice, matters of public record, orders, items appearing in the record of

the case, and exhibits attached to the complaint whose authenticity is unquestioned.”

Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir. 2013).

                                       B. Res Judicata

       The doctrine of res judicata ensures that “a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been

raised in that action.” Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009).

When the prior judgment was rendered by a state court, federal courts must apply that

state’s res judicata standard to determine the effect of the state judgments. Shimon v.

ORDER – PAGE 2
Sewerage & Water Bd. of New Orleans, 565 F.3d 195, 199 (5th Cir. 2009). Under Texas

law, res judicata applies when (1) the parties to both actions are either identical or in privity;

(2) a court of competent jurisdiction rendered a final judgment on the merits in the prior

action; and (3) the second action is based on the same claims that were raised or could have

been raised in the first action. Citizens Ins. Co. of Am. v. Daccach, 217 S.W.3d 430, 449

(Tex. 2007). Texas applies the “transactional” test to determine whether claims were raised

or could have been raised in the prior action. Getty Oil Co. v. Ins. Co. of N. Am., 845

S.W.2d 794, 798–99 (Tex. 1992) (“[A] judgment in an earlier suit precludes a second

action by the parties and their privies not only on matters actually litigated, but also on

causes of action or defenses which arise out of the same subject matter and which might

have been litigated in the first suit.”) (internal quotation omitted).

       Generally, res judicata arguments cannot be raised in a Rule 12(b)(6) motion to

dismiss and must be pled as an affirmative defense. Meyers, 540 F. App’x at 410. Courts

may consider res judicata grounds for dismissal, however, “when the facts are admitted or

not controverted or are conclusively established.” Id.; see also Hall v. Hodgkins, 305 F.

App’x 224, 227–28 (5th Cir. 2008) (“If, based on the facts pleaded and judicially noticed,

a successful affirmative defense appears, then dismissal under Rule 12(b)(6) is proper.”).

          III. THE COURT FINDS THAT RES JUDICATA WARRANTS DISMISSAL

       As a threshold matter, Brooklyn argues that neither the state court pleadings and

judgments attached to Wilmington’s motion nor its res judicata arguments may be

considered in deciding this Rule 12(b)(6) motion. The Court disagrees and finds it may

take notice of the documents attached to Wilmington’s motion because they are part of the

ORDER – PAGE 3
public record directly relevant to the allegations in Brooklyn’s complaint. See Meyers, 540

F. App’x at 409. Res judicata arguments may be entertained here, as the elements of res

judicata are evident from uncontroverted facts judicially noticed. See Hall, 305 F. App’x

at 229 (“Because [plaintiff’s] own pleadings and the judicially noticed, publicly available

documents all reveal that res judicata’s four requirements are satisfied, the district court

properly granted defendants’ Rule 12(b)(6) motion to dismiss.”).

       Uncontroverted facts establish the first two elements of res judicata. The Texas

state court judgments show, and Brooklyn does not dispute, that the parties in this action

are identical to the parties in the two previous lawsuits and that there are final judgments

on the merits in those cases rendered by state courts with jurisdiction to do so. Appx.

Support Def.’s Mot. Dismiss 2–3, 14, 16–17, 42 [5]. Brooklyn challenges only the third

element, arguing that the different foreclosure notices in the previous cases distinguish

them from the current litigation involving a new foreclosure notice and foreclosure attempt.

Pltf.’s Resp. Def.’s Mot. Dismiss 2 [8].

       The Court finds, however, that the claims raised in this action could have been raised

in either of Brooklyn’s previous suits.      In all three actions, Brooklyn is contesting

Wilmington’s ability to foreclose on the same property pursuant to Brooklyn’s ongoing

default of the same mortgage contract. Appx. Support Def.’s Mot. Dismiss 3, 17 [5];

Removal Ntc., Exh. B-1 7–8 [1.1]. Both Brooklyn’s previous state court suits and this

action allege breach of contract and request injunctive relief, and all the claims are

premised on the same key facts: Wilmington’s alleged failures to provide adequate notice

prior to foreclosure attempts on the same property pursuant to the same loan agreement

ORDER – PAGE 4
and alleged default. Appx. Support Def.’s Mot. Dismiss 3, 6–7, 17, 19 [5]. See Mitchell

v. Ocwen Loan Servicing, LLC, 2019 WL 5647599, at *5 (N.D. Tex. 2019) (“Despite the

new foreclosure sale notice, the same set of facts was at issue in the First Lawsuit and

Plaintiffs could have asserted their statutory violations in the First Lawsuit.”); see also

Getty Oil Co., 845 S.W.2d at 799 (finding res judicata barred a subsequent suit concerning

the same contract and requested relief adjudicated in a prior suit). The Court finds that res

judicata bars this suit and accordingly dismisses it.

                                       CONCLUSION

       Because the elements of res judicata are evident based on uncontroverted, judicially

noticed facts, the Court grants Wilmington’s motion and dismisses this case with prejudice.

Brooklyn does not request leave to replead, and the Court does not believe any amended

pleading could avoid res judicata.



       Signed January 2, 2020.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




ORDER – PAGE 5
